Citation Nr: 1813863	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-31 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for left knee arthritis with limitation of extension, currently rated as 10 percent prior to April 7, 2016 and as 20 percent thereafter.

2.  Entitlement to an increased disability rating for left ankle arthritis, currently rated as 10 percent.

3.  Entitlement to service connection for a vein disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Department of Veterans Affairs
INTRODUCTION

The Veteran served on active duty from November 1958 to February 1962, September 1962 to June 1979 and from February 1991 to April 1991.

This matter came before the Board of Veterans Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

A total disability rating based on individual unemployability (TDIU) was granted in a February 2017 rating decision, effective August 26, 2016.  The Veteran has not disagreed with the effective date of the award and therefore the issue of entitlement to TDIU is not before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Evaluations of joint disabilities must include a consideration of functional loss due to the factors listed under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, in July 2016, the United States Court of Appeals for Veterans Claims issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that 38 C.F.R. § 4.59 requires VA joint examinations to include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

An examination is also inadequate when the examiner declines to offer an opinion as to additional functional loss during flare ups due to a lack of direct observation of functionality under those circumstances.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Instead, the examiner is required to elicit relevant information as to the Veteran's flare ups, ask the Veteran to describe additional functional loss and then estimate the functional loss due to flare ups based on all the evidence of record.  Id. at 34-35

The Veteran was provided VA knee and ankle examinations in April 2016.  In both examinations, in the range of motion testing the examiner noted pain on the exam and stated that it causes functional loss, but did not note the point at which pain began, test for active or passive motion, or test the range of the opposite joint.  The Board therefore finds that the Correia requirements were not fully satisfied.  Regarding the DeLuca factors, in both examinations the examiner stated that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination caused additional functional limitation.  In the left ankle examination, the examiner noted that the examination was not conducted during a flare up and that he could not say without speculation whether the DeLuca factors limited functional ability during a flare up.  In the left knee examination, no response was provided to the portion of the questionnaire dealing with flare ups.  The examiner explained in both examinations that because "the examiner was not present during a flare up or after repeated use over a period of time, it is impossible to determine whether or not pain, weakness fatigability or incoordination limit functional ability with flareups or after repeated use over a period of time."  As the April 2016 knee and ankle examinations decline to offer an opinion as to functional loss during flare ups due to lack of direct observation, they are inadequate.  Sharp, 29 Vet. App. 26.

The Veteran was also provided VA examinations of his left knee and ankle in November 2014.  As in the April 2016 examinations, the November 2014 examiner did not offer an opinion on functional loss during flare ups in either the knee or ankle examination because the examination did not occur during a flare up.  They are therefore inadequate under Sharp.  The November 2014 examiner also did not conduct range of motion testing of the opposite joint in either the knee or ankle examination and did not test on active and passive motion.  Correia is therefore also not satisfied.  

As both the November 2014 and April 2016 left knee and left ankle VA examinations do not fully satisfy the requirements of Sharp or Correia and 38 C.F.R. § 4.59, the examinations are inadequate and new examinations must therefore be provided upon remand.

The Veteran also contends that he is entitled to service connection for a vein disability, claimed as peripheral artery disease.  He contends that this disability is secondary to his service-connected left tibia fracture, now rated as arthritis of the left knee with limitation of extension.  The Veteran was provided a VA examination in November 2014.  The examiner found that the Veteran does not have peripheral artery disease, but does demonstrate venous insufficiency and edema.  He found that venous insufficiency is less than likely related to the left tibia fracture as it is bilateral and there is no evidence to support the conclusion that the injury resulted in vascular compromise or injury.  However, the Board notes that since then, outpatient treatment records show a diagnosis of PVD.  Indeed, the Veteran's VA outpatient treatment record's problem list includes a diagnosis of peripheral vascular disease (PVD).  The records also indicate treatment for this condition, including a November 2016 treatment note that detailed a PVD treatment plan, including prescribing acetylsalicylic acid (ASA) and Lipitor.  Therefore, a new opinion must be provided upon remand to evaluate the etiology of this condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his left knee disability.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, including testing on the opposite joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If the examination does not take place during a flare-up, the examiner should elicit relevant information as to the Veteran's flare ups, ask the Veteran to describe additional functional loss and then estimate the functional loss due to flare ups based on all the evidence of record.  

2.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his left ankle disability.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, including testing on the opposite joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If the examination does not take place during a flare-up, the examiner should elicit relevant information as to the Veteran's flare ups, ask the Veteran to describe additional functional loss and then estimate the functional loss due to flare ups based on all the evidence of record.  

3.  Schedule the Veteran for an appropriate VA examination, to determine the etiology of any current vein disability, to include peripheral vascular disease.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

For any current vein disability found to be diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is related to the Veteran's active service or to his service-connected left tibia fracture.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements regarding the onset and persistence of his symptoms.  Attention is requested to VA treatment records documenting the Veteran's diagnosis of peripheral vascular disease.

4.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

5.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




